Citation Nr: 1015838	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-06 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from July 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board reopened the claim and 
remanded it to the RO in September 2007 and again, in August 
2009.

The United States Court of Appeals for Veterans Claims 
(Court) recently held that claims for service connection for 
PTSD encompass claims for service connection for all of the 
Veteran's psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterized the Veteran's claim as a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as set forth on the title page.

The issues of entitlement to service connection for diabetic 
neuropathy of the upper extremities and diabetic retinopathy 
of the eyes have been raised by the Veteran but not yet 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Although an April 2009 statement from the Veteran further 
reflects his intent to pursue his appeal of a claim for 
service connection for residuals of right hand fracture, the 
file does not reflect that the Veteran filed a substantive 
appeal as to this issue following the issuance of the May 
2007 statement of the case.  Consequently, the Board finds 
that this is not an issue for current appellate 
consideration. 




FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for an anxiety 
disorder.

2.  An anxiety disorder had its onset during active service.  

3.  The evidence is also in equipoise with respect to whether 
the Veteran has PTSD associated with active service.  


CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110 
5107 (West 2002 &Supp. 2009); 38 C.F.R. §§ 3.102, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for an anxiety disorder and PTSD, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 65107 (West 2002 & Supp. 
2009) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claim on the merits.  

The Veteran claims that he has PTSD related to certain 
stressors he experienced during service while in Vietnam, 
which include being exposed to enemy rocket fire at Cam Ranh 
Bay in December 1969.  The Board has otherwise reviewed the 
record to determine whether any other psychiatric disorder is 
related to service.  

In this regard, the Veteran's DD Form 214 reflects that the 
Veteran had over eight months of foreign service and that he 
was the recipient of the Vietnam Campaign and Service Medals.  
Personnel records further reflect that the Veteran was in Cam 
Ranh Bay, Vietnam from October 1969 to June 1970.  

The Veteran's April 1968 report of medical history at the 
time of service entrance does reflect a history of nervous 
problems.  A service treatment record entry for May 1970 also 
reflects that the Veteran desired a doctor's note to avoid 
guard duty and carrying a weapon, and the plan included a 
follow-up "of nerves."  Service treatment records do not 
otherwise reflect any relevant complaints or treatment.  The 
Veteran contends, however, that he has psychiatric disability 
associated with some of his experiences in Vietnam.

VA outpatient treatment records reflect diagnoses of PTSD 
from as early as February 1998.  

In a statement received in March 2004, the Veteran noted how 
his unit was subjected to enemy rocket attacks while 
stationed at Cam Ranh Bay, Vietnam.  

VA PTSD consultation in May 2004 revealed that the Veteran's 
stressors included hearing explosions in Vietnam while 
working alone on a night shift.  The examiner, a resident 
physician at the VA PTSD clinic, found that the Veteran met 
the criteria for PTSD at this time and that this seemed to be 
related to his military-related traumatic exposure based on 
his reports.  The examiner also noted that the Veteran 
reported significant depressive symptoms, but that it was 
difficulty to determine if these were a manifestation of his 
PTSD symptoms at this time.  The Axis I diagnoses were PTSD, 
anxiety disorder, not otherwise specified, by history, rule 
out major depressive disorder, and alcohol dependence in 
sustained full remission.  

An August 2008 statement from the U.S. Army and Joint 
Services Records Research Center (JSRRC) confirmed that Cam 
Ranh Bay was subjected to rocket attacks during the time the 
Veteran was in Vietnam, including an occasion in December 
1969, at which time the Cam Ranh Air Base was struck by three 
rounds of enemy rockets. 

VA PTSD examination in September 2009 revealed that the 
Veteran's April 1968 report of medical history at the time of 
service entrance indicated a history of nervous problems.  In 
terms of his military experiences, the Veteran noted that on 
one occasion in Vietnam he was working alone in a storage 
area at which time he heard bombs and shots.  The examiner, a 
psychologist, did not find that the Veteran met the criteria 
for PTSD.  There were, however, Axis I diagnoses of major 
depressive disorder and anxiety disorder.  The examiner 
initially stated that it was less likely as not that the 
Veteran's depressive disorder and anxiety disorder were 
caused by military service.  However, he then commented that 
the Veteran had an anxiety disorder that was most likely 
permanently aggravated by military service, despite the fact 
that he found that the Veteran's anxiety symptoms were 
associated with his PTSD.  He also further concluded that it 
was as likely as not that the symptoms reported were 
associated with the Veteran's past combat exposure and that 
he was "more likely than not functioning fairly well" prior 
to service.  


II.  Analysis

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 
1111 affords wartime veterans also applies to peacetime 
veterans.  See 38 U.S.C.A. § 1132 (West 2002). The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , the 
provisions of section[] 1111 . . . shall be applicable in the 
case of any veteran who served in the active . . . military . 
. . service after December 31, 1946."  38 U.S.C.A. § 1137 
(West 2002).  The Veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . military . . . service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) 
(2008).  "[A]n increase in disability must consist of 
worsening of the enduring disability . . .."  Davis v. 
Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. West, 
17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of 
sound condition had been applied and rebutted.  In such 
cases, VA would have been required under section 1111 to find 
by clear and unmistakable evidence that the condition was not 
aggravated by service in order to conclude that there was 
preexisting injury or disease.  Such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

VAOPGCPREC 3-2003.

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2007); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988) (other citations omitted).

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2009), includes 
consideration of medical judgment, accepted medical 
principles, history with regard to clinical factors pertinent 
to basic character, origin, development of injury or disease, 
and "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All of the evidence of record is for 
consideration, including testimony, which can be competent or 
incompetent, credible or incredible.  See Vanerson, 12 Vet. 
App. at 261.  "The Board may find that the evidence is of 
such low probative value that it does not affect the 
'unmistakability' of the evidence showing preservice 
inception of the [disorder at issue]."  Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  38 C.F.R. § 4.125(a) (2009) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also noted in the Cohen case that where "there has 
been an 'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

The Board would first point out that a simple statement of 
medial history at entrance without more does not constitute a 
notation of a preexisting psychiatric disorder at the time of 
the Veteran's entrance examination.  Therefore, the Board 
finds that the Veteran is presumed sound on entrance as to 
his claim for service connection for a psycahitric disorder.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

In addition, while some of the statements of the September 
2009 VA PTSD examiner certainly imply the belief by that 
examiner that the Veteran's anxiety disorder preexisted his 
military service, other statements from that examiner do not, 
and his statements regarding the permanent aggravation of the 
Veteran's anxiety disorder during service are clearly against 
a finding that there is clear and unmistakable evidence that 
an anxiety disorder was not aggravated during service.  Thus, 
the Board finds that the Veteran's anxiety disorder did not 
clearly and umistakably preexist service, and that the 
presumption of soundness is therefore not rebutted as to his 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The Board further finds that when the September 2009 VA PTSD 
examiner's seemingly contradictory statements are read in 
their totality, they simply reveal some confusion on the 
examiner's part regarding the law of preexisting condition 
and aggravation.  More specifically, although he concluded 
that the Veteran's anxiety disorder had been permanently 
aggravated during service, from the examiner's additional 
statements that there was no indication that the Veteran was 
having any serious problems at the time of service entry, and 
that he was "more likely than not functioning fairly well" 
prior to service, the Board is satisfied that had the 
examiner known the standard for overcoming the presumption of 
soundness, he would support the notion that an anxiety 
disorder was neither noted at the time of entry nor rebutted 
by clear and unmistakable evidence.  Consequently, when the 
examiner further concluded that it was as likely as not that 
the reported anxiety symptoms were associated with the 
Veteran's past combat exposure, the examiner was establishing 
the onset of the Veteran's anxiety disorder as active 
military service.  This conclusion is further supported by 
the examiner's additional references to the service treatment 
record notation regarding follow-up for nerves.  

Accordingly, because the Veteran's mental condition is 
presumed sound at the time he entered service, and the 
September 2009 VA examiner has diagnosed an anxiety disorder 
that he finds to be consistent with such service, the Board 
will give the Veteran the benefit of the doubt, and find that 
the Veteran's currently diagnosed anxiety disorder is of 
service origin.  Therefore, the Board finds that the evidence 
supports entitlement to service connection for an anxiety 
disorder. 

Turning next to the Veteran's claim for service connection 
for PTSD, although the September 2009 VA examiner did not 
find that the Veteran met the criteria for a diagnosis of 
PTSD, the record otherwise reveals a May 2004 VA 
psychiatrist's conclusion that the Veteran did meet the 
criteria for PTSD, in addition to other diagnoses of PTSD.  
Thus, as the Board finds that the evidence of record is at 
least in equipoise over the current existence of PTSD, the 
Board will give the Veteran the benefit of the doubt, and 
conclude that he also has this acquired psychiatric 
disability.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  VA must 
first determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  38 
U.S.C.A. § 1154 (West 2002); see also Cohen v. Brown, supra.

Initially, the Board notes that the Veteran was not awarded 
any combat citations or medals relative to his active 
military service.  However, the Board notes that the 
Veteran's diagnosis of PTSD is not based on any combat 
stressor and that his claim is instead predicated in part on 
his exposure to enemy rocket fire while his unit was 
stationed at Cam Ranh Bay, Vietnam.  An August 2008 statement 
from JSRRC confirmed that Cam Ranh Bay was subjected to 
rocket attacks during the time the Veteran was at this base 
in Vietnam, including an occasion in December 1969 at which 
time the Cam Ranh Air Base was struck by three rounds of 
enemy rockets.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).  Thus, the Board finds that this stressor has been 
sufficiently verified, and can therefore provide a basis for 
the Veteran's diagnosis of PTSD.

The Board also notes that it is apparent that in May 2004, a 
VA psychiatrist found that the Veteran's stressor of having 
being subjected to rocket attacks was at least in part 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009).

In summary, the Board finds that the evidence is sufficient 
to verify that the Veteran was attached to a unit that was 
subjected to rocket attacks in Vietnam.  Consequently, since 
such stressor has been further determined to support a 
diagnosis of PTSD, the Board finds that service connection 
for PTSD is also warranted.  Although the Board additionally 
appreciates that the September 2009 VA PTSD examiner also 
diagnosed major depressive disorder, neither he nor any other 
medical care provider has linked this or any other 
psychiatric disorder to active service, and there is no 
evidence that otherwise supports such a relationship.  


Thus, the Board finds that service connection for major 
depressive disorder or any other psychiatric disability is 
not warranted.  

ORDER

Entitlement to service connection for an anxiety disorder is 
granted.

Entitlement to service connection for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


